OPINION OF THE COURT
Per Curiam.
Robert E. Twiste has submitted an affidavit dated March 8, *1861988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted to the practice of law by this court on March 18, 1970, under the name Robert Edward Twiste.
Mr. Twiste acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning complaints of professional misconduct alleging that he unlawfully obtained $33,000 by mortgaging his home without the knowledge or consent of his wife by forging his wife’s signature, that he converted to his own use $140,000 of the proceeds of the sale of a client’s home, that he converted to his own use $62,147 of the proceeds of the sale of a client’s home, that he converted to his own use $30,000 he was holding in escrow as a down payment in a real estate transaction, that he converted to his own use $7,000 he was holding in escrow as a down payment in a real estate transaction, that he converted to his own use $5,000 he was holding in escrow as a down payment, that he knowingly passed a "bad check” from his special account in the amount of $1,735, that he converted to his own use $8,600 which funds he was holding in escrow in a real estate transaction, that he failed to maintain accounts and records as required by the rules of this court, that he failed to cooperate with the investigation of the Grievance Committee to the various complaints of misconduct, and that he converted to his own use other clients’ funds entrusted to him as an escrow agent and has failed to deliver his records to the Grievance Committee although directed to do so.
Mr. Twiste has stated in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and he acknowledges that he could not successfully defend himself on the merits against the aforementioned allegations of professional misconduct.
The Grievance Committee for the Second and Eleventh Judicial Districts recommends the acceptance of the resignation. Under the circumstances herein, the resignation of Robert E. Twiste as a member of the Bar is accepted and directed to be filed. Robert E. Twiste is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Lawrence, JJ., concur.